
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1054
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Davis of Alabama
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commending and congratulating the
		  University of West Alabama on the occasion of its 175th
		  anniversary.
	
	
		Whereas the University of West Alabama, located in
			 Livingston, Alabama, in Sumter County, will celebrate its 175th anniversary in
			 2010;
		Whereas the University of West Alabama was chartered in
			 1835 as a church-oriented female academy called Livingston Female Academy,
			 making it one of the oldest institutions for higher learning in the State of
			 Alabama;
		Whereas the University of West Alabama now hosts over
			 5,000 male and female students who pursue associate, baccalaureate, masters,
			 and education specialist degrees through traditional and online
			 instruction;
		Whereas Julie Strudwick Tutwiler, an educator from
			 Livingston, Alabama, joined the faculty of the Academy in 1881 as co-principal
			 with her uncle, Dr. Carlos G. Smith, and was the first individual named as
			 President and Chief Executive Officer;
		Whereas in 1883, Miss Tutwiler succeeded in convincing the
			 Alabama State Legislature to provide a small appropriation to the Academy,
			 believed to be the first appropriations made by the State of Alabama
			 exclusively for the education of women;
		Whereas following Miss Tutwiler’s retirement in 1910, Dr.
			 George W. Brock assumed the presidency and in 1915, under his guidance, the
			 school began to admit men as full time students;
		Whereas following Miss Tutwiler and Dr. Brock’s terms as
			 Presidents, several individuals continued to contribute to the progress of the
			 University during the 20th century, Dr. Noble F. Greenhill proceeded Dr. Brock
			 from 1936 to 1944, Dr. William W. Hill (1944–1954), Dr. Delos P. Culp
			 (1954–1963), Dr. John E. Deloney (1963–1972), Dr. Asa N. Green (1973–1993), Dr.
			 Don C. Hines (1994–1998), Dr. Ed D. Roach (1998–2002), and Dr. Richard D.
			 Holland (2002–present), the first alumnus to serve in this office;
		Whereas the Academy was renamed in 1929 as the State
			 Teachers College at Livingston and was given the authority to grant Bachelor of
			 Science degrees;
		Whereas in 1947, further authorization was given to the
			 college to grant Bachelor of Arts degrees;
		Whereas during World War II, the college experienced a
			 significant decline in enrollment and faced the possibility of closure;
		Whereas in 1944, when Dr. William Hill assumed the
			 presidency, the institution made recruitment of returning service men a high
			 priority;
		Whereas in 1957, the school became Livingston State
			 College;
		Whereas it was during this phase of the college’s
			 development that the graduate division was established and the first masters
			 degrees were awarded;
		Whereas in 1967, the college underwent another name change
			 to Livingston University;
		Whereas in 1995, the University recognized its broader
			 mission as a regional university serving the educational needs of all the
			 citizens of West Alabama by changing its name to the University of West
			 Alabama;
		Whereas under the current leadership of Dr. Richard D.
			 Holland and the Board of Trustees, the University of West Alabama has dedicated
			 itself to helping foster improvement in the educational, economic, and cultural
			 life of its community and region;
		Whereas the University of West Alabama is now organized
			 into six instructional units, the College of Liberal Arts, the College of
			 Natural Sciences and Mathematics, the College of Business, the Julia Strudwick
			 Tutwiler College of Education, the Ira D. Pruitt Division of Nursing, and the
			 School of Graduate Studies; and
		Whereas by providing an environment conducive to
			 excellence in education and encouraging students to learn by their own
			 initiative in addition to learning under the tutelage of an exceptional
			 faculty, the University of West Alabama is developing not only college
			 graduates, but responsible citizens and leaders for Alabama and the Nation:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends and congratulates the University
			 of West Alabama on the occasion of its 175th anniversary; and
			(2)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to
			 University of West Alabama President, Dr. Richard D. Holland for appropriate
			 display.
			
